Title: Cabinet Opinion on the Rules of Neutrality, 3 August 1793
From: Cabinet,Jefferson, Thomas,Hamilton, Alexander,Knox, Henry,Randolph, Edmund
To: Washington, George



[Philadelphia, 3 August 1793]


1. The original arming and equipping of vessels in the ports of the United States by any of the belligerent parties, for military service offensive or defensive, is deemed unlawful.
2. Equipments of merchant vessels by either of the belligerent parties in the ports of the United States, purely for the accommodation of them as such, is deemed lawful.
3. Equipments in the ports of the United States of vessels of War in the immediate service of the Government of any of the belligerent parties, which if done to other vessels would be of a doubtful nature, as being applicable either to commerce or War, are deemed lawful; except those which shall have made prize of the subjects, people, or property of France coming with their prizes into the Ports of the United States pursuant to the seventeenth Article of our Treaty of Amity and commerce with France.
4. Equipments in the Ports of the united States, by any of the parties at war with France, of vessels fitted for Merchandize and War, whether with or without Commissions, which are doubtful in their nature as being applicable either to commerce or War, are deemd lawful; except those which shall have made prize, &c.
5. Equipments of any of the vessels of France, in the Ports of the United States, which are doubtful in their nature, as being applicable to commerce or war, are deemed lawful.
6. Equipments of every kind in the Ports of the United States,

of privateers of the Powers at War with France, are deemed unlawful.
 7. Equipments of vessels in the Ports of the United States, which are of a nature solely adopted to war, are deemed unlawful; except those stranded or wrecked, as mentioned in the eighteenth Article of our Treaty with France⟨,⟩ the sixteenth of our Treaty with the United Netherlands, the ninth of our Treaty with Prussia, and except those mentioned in the nineteenth Article of our Treaty with France, the seventeenth of our Treaty with the United Netherlands, the eighteenth of our Treaty with Prussia.
8. Vessels of either of the parties not armed, or armed previous to their coming into the ports of the United States, which shall not have infringed any of the foregoing rules, may lawfully engage or inlist therein their own Subjects or Citizens, not being inhabitants of the United States; except privateers of the Powers at War with France, and except those vessels which shall have made prize, &c.

August 3. 1793
The foregoing rules having been considered by us at several meetings, and being now unanimously approved, they are submitted to the President of the United States.

 Th: Jefferson Alexandr Hamilton H. Knox. Edm: Randolph

